DETAILED ACTION
This office action is in response to Applicant’s arguments and amendments filed on March 17, 2021. The application contains claims 1-20: 
Claims 1-20 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments and amendments filed on March 17, 2021 have been fully considered and the objections and rejections are updated accordingly. 

Claim Rejections - 35 USC § 102 & 103
	In view of Applicant’s arguments submitted in the Appeal Brief dated March 17, 2021, the 35 USC § 102 and 103 rejections to claims 1-20 as set forth in the final rejection dated October 20, 2020 are withdrawn. 
The prior art rejections have been updated with new prior art. Please refer to the updated 35 U.S.C. 103 rejections as set forth below for details.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9-15, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Williams et al. (US 20160110442 A1), in view of Cama et al. (US 20170124074 A1).

With regard to claim 1,
Williams teaches 
a method (Abstract) comprising: 
receiving, by a computer system (system illustrated in Fig. 1), for each user of a plurality of users, a plurality of parameters describing user interactions with a website from one or more user devices (Fig. 4, 402, 404; [0084]; [0029]: receive a plurality of attributes for each record in a data set, e.g., 10,000 customers with data from a customer survey, wherein attributes correspond to “parameters”, consumers corresponds to “users”. The limitation “describing user interactions with a website from one or more user devices” is nonfunctional descriptive language describing the type of data of “parameters” and has no patentable weight because the method would have been performed the same regardless of what the “parameters” describe); 
(a) clustering, by the computer system, the plurality of users into a plurality of clusters according to a first portion of the plurality of parameters of the plurality of users such that each user of the plurality of users is assigned to one cluster of the plurality of clusters (Fig. 4, 406, 408; [0084]; [0029]: divide 10,000 customers into 4 different groups or clusters based on one or more of the cluster candidate attributes, wherein cluster candidate attributes correspond to “a first portion of the plurality of parameters”. The limitation “such that each user of the plurality of users is assigned to one cluster of the plurality of clusters” is inherently taught); 
(b) after performing (a), assigning, by the computer system, each cluster a score according to a second portion of the plurality of parameters of a portion of the plurality of users assigned to the each cluster, the second portion of the plurality of parameters being different from the first portion of the plurality of parameters (Fig. 4, 410; [0084]; Fig. 3: calculate a score for each of the cluster solutions based at least in part on the target driver attributes, the cluster candidate attributes, and the profile attributes, wherein the target driver attributes, the cluster candidate attributes, and the profile attributes correspond to “the second portion of the plurality of parameters”, which is different from the “first portion”, i.e., the cluster candidate attributes); 
Williams does not explicitly teach
(c) after performing (b), assigning, by the computer system, a profile value to each user of the plurality of users as a function of the score of the cluster of the plurality of clusters to which the each user is assigned.
Cama teaches
(c) after performing (b), assigning, by the computer system, a profile value to each user of the plurality of users as a function of the score of the cluster of the plurality of clusters to which the each user is assigned (Fig. 2, step 207, 211, 213; [0065]-[0066]; [0025]: identify preferred parameters based on the means for each cluster and store the preferred parameters in user profile, wherein preferred parameters correspond to "profile value", the means for each cluster correspond to "cluster score", and the correlation between preferred parameters and cluster means corresponds to "function").
Williams to incorporate the teachings of Cama to assign a profile value to each user of the plurality of users as a function of the score of the cluster of the plurality of clusters to which the each user is assigned. Doing so would classify users from the perspective of product or service providers so that these providers can target their product or service recommendations and advertisements to users with a potential interest as indicated in their profile value.

With regard to claim 2,
	As discussed regarding claim 1, Williams and Cama teach all the limitations therein.
Cama further teaches
the method of claim 1, further comprising: 
receiving, by the computer system, a mapping function ([0032]: functions used by machine learning algorithms to draw conclusions as to preferred parameters correspond to "mapping function"); and 
calculating the profile value for the each user by inputting the score of the cluster of the plurality of clusters to which the each user is assigned to the mapping function and receiving the profile value as an output of the mapping function (Fig. 2, step 207, 211, 213; [0065]-[0066]; [0025]; [0032]: identify preferred parameters based on the means for each cluster, wherein the means for each cluster is the input and the preferred parameters identified are the output of the function utilized by the machine learning algorithm).

With regard to claim 3,
	As discussed regarding claim 2, Williams and Cama teach all the limitations therein.
Cama further teaches
the method of claim 2, wherein the mapping function increases monotonically with increase in the score of the cluster input to the mapping function ([0036]: machine learning algorithm linear regression defines such a monotonically increasing mapping function).

With regard to claim 4,
	As discussed regarding claim 2, Williams and Cama teach all the limitations therein.
Cama further teaches
the method of claim 2, wherein the mapping function defines a peak with respect to the score of the cluster input to the mapping function ([0040]: machine learning algorithm naive Bayes defines a peak).

With regard to claim 5,
	As discussed regarding claim 2, Williams and Cama teach all the limitations therein.
Cama further teaches
the method of claim 2, wherein the mapping function defines a valley with respect to the score of the cluster input to the mapping function ([0036]: machine learning algorithm multivariate adaptive regression splines (MARS) defines a valley).

With regard to claim 6,
	As discussed regarding claim 1, Williams and Cama teach all the limitations therein.
Williams further teaches
the method of claim 1, wherein clustering the plurality of users into the plurality of clusters is performed according to a machine learning model ([0033]: generate clusters using a machine-learning algorithms).

With regard to claim 7,
As discussed regarding claim 6, Williams and Cama teach all the limitations. 
Williams further teaches
the method of claim 6, further comprising identifying, using the machine learning model, the first portion of the plurality of parameters based on values for the second portion of the plurality of parameters for the plurality of users (Fig. 15, 16; [0164]-[0165]: selecting one or more of the variables by the "Filter By" button illustrated in FIG. 15 and evaluating the resulting data points identifies variables or attributes that best suited for intended business needs, wherein the resulting data points are representative of the values of second portion of parameters).

With regard to claim 9,
	As discussed regarding claim 1, Williams and Cama teach all the limitations therein.
Cama further teaches
the method of claim 1, further comprising: 
selecting a product for a first user of the plurality of users according to the profile value of the first user ([0045]: recommend music to a user based on the user’s preferred parameters, wherein music corresponds to “product” and, as discussed above, preferred parameters correspond to “profile value”).

With regard to claim 10,
	As discussed regarding claim 1, Williams and Cama teach all the limitations therein.
Cama further teaches
the method of claim 1, further comprising: 
selecting a promotion for a first user of the plurality of users according to the profile value of the first user ([0045]: recommend music to a user based on the user’s preferred parameters, wherein music corresponds to “promotion” as well, and, as discussed above, preferred parameters correspond to “profile value”).

With regard to claim 11,
Williams teaches 
a system (Abstract; Fig. 19) comprising one or more hardware processing devices (Fig. 19, 1910 processor) and one or more hardware memory devices (Fig. 19, 1920 memory) operably coupled to the one or more hardware processing devices, the one or more hardware memory devices storing executable code effective to cause the one or more hardware processing devices to: 
receive, for each user of a plurality of users, a plurality of parameters describing user interactions with a website from one or more user devices (Fig. 4, 402, 404; [0084]; [0029]: receive a plurality of attributes for each record in a data set, e.g., 10,000 customers with data from a customer survey, wherein attributes correspond to “parameters”, consumers corresponds to “users”. The limitation “describing user interactions with a website from one or more user devices” is nonfunctional descriptive language describing the type of data of “parameters” and has no patentable weight because the method would have been performed the same regardless of what the “parameters” describe); 
(a) cluster the plurality of users into a plurality of clusters according to a first portion of the plurality of parameters of the plurality of users such that each user of the plurality of users is assigned to one cluster of the plurality of clusters (Fig. 4, 406, 408; [0084]; [0029]: divide 10,000 customers into 4 different groups or clusters based on one or more of the cluster candidate attributes, wherein cluster candidate attributes correspond to “a first portion of the plurality of parameters”. The limitation “such that each user of the plurality of users is assigned to one cluster of the plurality of clusters” is inherently taught); 
(b) after performing (a), assign each cluster a score according to a second portion of the plurality of parameters of a portion of the plurality of users assigned to the each cluster, the second portion including only parameters of the plurality of parameters not included in the first portion, the second portion of the plurality of parameters being different from the first portion of the plurality of parameters (Fig. 4, 410; [0084]; Fig. 3: calculate a score for each of the cluster solutions based at least in part on the target driver attributes, the cluster candidate attributes, and the profile attributes, wherein the target driver attributes, the cluster candidate attributes, and the profile attributes correspond to “the second portion of the plurality of parameters”, which is different from the “first portion”, i.e., the cluster candidate attributes); 
Williams does not explicitly teach
(c) after performing (b), assign a profile value to each user of the plurality of users as a function of the score of the cluster of the plurality of clusters to which the each user is assigned.
Cama teaches
(c) after performing (b), assign a profile value to each user of the plurality of users as a function of the score of the cluster of the plurality of clusters to which the each user is assigned (Fig. 2, step 207, 211, 213; [0065]-[0066]; [0025]: identify preferred parameters based on the means for each cluster and store the preferred parameters in user profile, wherein preferred parameters correspond to "profile value", the means for each cluster correspond to "cluster score", and the correlation between preferred parameters and cluster means corresponds to "function").
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Williams to incorporate the teachings of Cama to assign a 

With regard to claim 12,
	As discussed regarding claim 11, Williams and Cama teach all the limitations therein.
Cama further teaches
the system of claim 11, wherein the executable code is further effective to cause the one or more hardware processing devices to: 
receive a mapping function ([0032]: functions used by machine learning algorithms to draw conclusions as to preferred parameters correspond to "mapping function"); and 
calculate the profile value for the each user by inputting the score of the cluster of the plurality of clusters to which the each user is assigned to the mapping function and receiving the profile value as an output of the mapping function (Fig. 2, step 207, 211, 213; [0065]-[0066]; [0025]; [0032]: identify preferred parameters based on the means for each cluster, wherein the means for each cluster is the input and the preferred parameters identified are the output of the function utilized by the machine learning algorithm).

With regard to claim 13,
	As discussed regarding claim 12, Williams and Cama teach all the limitations therein.
Cama further teaches
the system of claim 12, wherein the mapping function is selected from a group consisting of: 
a first function increasing monotonically with increase in an input to the mapping function ([0036]: machine learning algorithm linear regression defines such a monotonically increasing mapping function); 
a second function defining a peak with respect to a range of inputs to the mapping function  ([0040]: machine learning algorithm naive Bayes defines a peak); and
a third function defining a valley with respect to a range of inputs to the mapping function  ([0036]: machine learning algorithm multivariate adaptive regression splines (MARS) defines a valley).

With regard to claim 14,
	As discussed regarding claim 11, Williams and Cama teach all the limitations therein.
Williams further teaches
the system of claim 11, wherein the executable code is further effective to cause the one or more hardware processing devices to cluster the plurality of users into the plurality of clusters according to a machine learning model ([0033]: generate clusters using a machine-learning algorithms).

With regard to claim 15,
As discussed regarding claim 14, Williams and Cama teach all the limitations. 
Williams further teaches
the system of claim 14, wherein the executable code is further effective to cause the one or more processing devices to identify, using the machine learning model, the first portion of the plurality of parameters according to values for the second portion of the plurality of parameters for the plurality of users (Fig. 15, 16; [0164]-[0165]: selecting one or more of the variables by the "Filter By" button illustrated in FIG. 15 and evaluating the resulting data points identifies variables or attributes that best suited for intended business needs, wherein the resulting data points are representative of the values of second portion of parameters).

With regard to claim 17,
	As discussed regarding claim 11, Williams and Cama teach all the limitations therein.
Cama further teaches
the system of claim 11, wherein the executable code is further effective to cause the one or more processing devices to: 
select a product for a first user of the plurality of users according to the profile value of the first user ([0045]: recommend music to a user based on the user’s preferred parameters, wherein music corresponds to “product” and, as discussed above, preferred parameters correspond to “profile value”).

With regard to claim 18,
	As discussed regarding claim 11, Williams and Cama teach all the limitations therein.
Cama further teaches
the system of claim 11, wherein the executable code is further effective to cause the one or more processing devices to: 
select a promotion for a first user of the plurality of users according to the profile value of the first user ([0045]: recommend music to a user based on the user’s preferred parameters, wherein music corresponds to “promotion” as well, and, as discussed above, preferred parameters correspond to “profile value”).

With regard to claim 19,
	As discussed regarding claim 11, Williams and Cama teach all the limitations therein.
Cama further teaches
the system of claim 11, wherein the first portion of the plurality of parameters include a plurality of events, each event of the plurality of events describing a pageview by a user of the plurality of users ([0029]: customer surveys corresponds to “events”. “describing a pageview […]” is nonfunctional descriptive language describing the type of data of “event” and has no patentable weight because the method would have been performed the same regardless of what the “event” describes).

Claims 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Williams et al. (US 20160110442 A1), in view of Cama et al. (US 20170124074 A1), and in further view of HAGIWARA et al. (US 20130212105 A1).

With regard to claim 8,
As discussed regarding claim 1, Williams and Cama teach all the limitations. 
Williams and Cama do not explicitly teach
the method of claim 1, wherein assigning each cluster a score according to a second portion of the plurality of parameters of the portion of the plurality of users assigned to the each cluster comprises ranking the clusters according to the second portion of the plurality of parameters of the portion of the plurality of users assigned to the each cluster.
HAGIWARA teaches
the method of claim 1, wherein assigning each cluster a score according to a second portion of the plurality of parameters of the portion of the plurality of users assigned to the each cluster comprises ranking the clusters according to the second portion of the plurality of parameters of the portion of the plurality of users assigned to the each cluster ([0070]: rank clusters according to cluster scores and choose clusters up to the predetermined ranking).
Williams and Cama to incorporate the teachings of HAGIWARA to rank the clusters according to the second portion of the plurality of parameters of the portion of the plurality of users assigned to the each cluster. Doing so would identify user clusters with the most potential to meet targeted business goals and at the same time decrease the amount of cluster information that is transmitted and processed as taught by HAGIWARA ([0070]).

With regard to claim 16,
As discussed regarding claim 11, Williams and Cama teach all the limitations. 
Williams and Cama do not explicitly teach
the system of claim 11, wherein the executable code is further effective to cause the one or more processing devices to assign each cluster a score according to a second portion of the plurality of parameters of the portion of the plurality of users assigned to the each cluster by processing a ranking of the clusters according to the second portion of the plurality of parameters of the portion of the plurality of users assigned to the each cluster.
HAGIWARA teaches
the system of claim 11, wherein the executable code is further effective to cause the one or more processing devices to assign each cluster a score according to a second portion of the plurality of parameters of the portion of the plurality of users assigned to the each cluster by processing a ranking of the clusters according to the second portion of the plurality of parameters of the portion of the plurality of users assigned to the each cluster ([0070]: rank clusters according to cluster scores and choose clusters up to the predetermined ranking).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Williams and Cama to incorporate the teachings of HAGIWARA HAGIWARA ([0070]).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Williams et al. (US 20160110442 A1), in view of Cama et al. (US 20170124074 A1), and in further view of Boshy et al. (US 10521824 B1).

With regard to claim 20,
As discussed regarding claim 11, Williams and Cama teach all the limitations. 
Williams and Cama do not teach
the system of claim 19, wherein each event of the plurality of events includes: 
a uniform resource locator (URL) of a page; and 
a closing time for the pageview described by the each event.
Boshy teaches
the system of claim 19, wherein each event of the plurality of events includes: 
a uniform resource locator (URL) of a page; and 
a closing time for the pageview described by the each event (webpage or web site visits include URL, and a time of activity on a webpage or web site includes a starting time and a closing time for the pageview, Col. 6, lines 9-18).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Williams and Cama to incorporate the teachings of Boshy to include a uniform resource locator of a page and a closing time for the pageview described by the each 

Examiner’s Note
Examiner has pointed out particular references contained in the prior arts of record in the body of this action for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and Figures may apply as well. It is respectfully requested from the applicant, in preparing the response, to consider fully the entire references as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior arts or disclosed by the examiner. It is noted that any citation to specific pages, columns, figures, or lines in the prior art references any interpretation of the references should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331-33, 216 USPQ 1038-39 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA1968)).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOQIN HU whose telephone number is (571)272-1792.  The examiner can normally be reached on Monday-Friday 7:00am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on (571) 272-4034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/IRETE F EHICHIOYA/Supervisory Patent Examiner, Art Unit 2168